Citation Nr: 1522538	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, service connection for tinnitus was denied because the evidence did not show tinnitus.  

2.  Evidence received since December 2005 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for tinnitus.  

3.  In an unappealed January 2003 rating decision, service connection for a back disability was denied based upon a finding that there was no evidence relating a chronic back disability to service.  

4.  Evidence received since January 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a back disability.  

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran currently has tinnitus and he began having symptoms of tinnitus after noise exposure during service, which has continued to the present time.

6.  Resolving reasonable doubt in the Veteran's favor, degenerative changes of the thoracolumbar spine are a result of service.  


CONCLUSIONS OF LAW

1.  The December 2005 RO decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  The January 2003 RO decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

5.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria to establish service connection for degenerative changes in the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Tinnitus

Service connection for tinnitus was denied in a December 2005 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection for tinnitus was denied based on the RO's determination that the evidence did not show tinnitus.  

Because the Veteran did not submit a notice of disagreement (NOD) to the December 2005 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the January 2003 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the claims file since the RO's December 2005 rating decision includes a September 2010 VA examination report reflecting a diagnosis of persistent tinnitus.  In addition, the record reflects the Veteran's testimony in August 2014 to the effect that he had noise exposure from generators, trucks and helicopters during service.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the December 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  As such, the evidence is new and material and the claim is reopened.  The underlying claim is addressed on the merits below.  

Back

Service connection for a back disability was denied in a January 2003 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a back disability was denied based on the RO's determination that the evidence did not establish a chronic back disability related to service.  

Because the Veteran did not submit a NOD to the January 2003 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the January 2003 determination.  38 C.F.R. § 3.156(b); see also Bond, 659 F.3d at 1367.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio, 1 Vet. App. at 140. 

Evidence associated with the claims file since the RO's January 2003 rating decision includes private and VA treatment records reflecting episodic back pain in May 2010, and chronic back pain/arthralgia in December 2007 and January 2009.  

When considered with previous evidence of record, to include the service treatment records reflecting back symptoms, the Board finds the evidence added to the record since the January 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection for a back disability.  As such, the evidence is new and material and the claim is reopened.  The underlying claim is addressed on the merits below.  

II. Service Connection

Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Some chronic diseases, including arthritis and organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus considered an organic disease of the nervous system).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Tinnitus

The Veteran maintains that tinnitus is a result of his exposure to loud noise levels during active service.  Personnel records confirm that the military occupational specialty (MOS) was wire systems installer.  The Veteran testified to having had noise exposure from generators, trucks and helicopters during service.  

The September 2010 VA examination report reflects tinnitus, and the examiner noted significant noise exposure and degradation of hearing during service.  

In September 2013, Dr. Flack, the Veteran's private doctor, determined that it was at least as likely as not the Veteran's tinnitus is related to service.  In October 2013, Dr. Son, another private physician, stated that the Veteran had complaints of tinnitus since service in 1995.  It was noted that an otolaryngology specialist confirmed the diagnosis of tinnitus and attributed it to loud noise exposure during service.  

The Veteran is competent to report ringing in his ears and noise exposure during service and since service.  His report is not inconsistent with the circumstances of his MOS, and the Board finds his report to be competent and credible.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  

Although the evidence other than the Veteran's lay statements is relatively nonspecific about whether or not tinnitus first manifested during active duty, the Board accepts that he was routinely exposed to noise during service.  His symptoms may have manifested during service; or they may have manifested immediately after his separation.  At any rate, evidence reflects that the Veteran's symptoms progressed gradually; thus, it may be impossible to determine the precise date of onset.

As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back

The Veteran maintains that he has a back disability as a result of service.  More specifically, he testified to back pain having its onset when he a fellow service member was lifting a heavy cable.  He noted that the manpower contemplated for that job was four individuals, not two, adding that they were often short on manpower.  He related that he continued to have back pain during service, to include with lifting generators and while climbing telephone poles.

Lending credibility to the Veteran's assertions are service treatment records reflecting back injuries.  A March 1985 record reflects complaints of back pain after twisting his back, and the assessment was muscle tightness around the lumbar vertebrae.  In October 1986, complaints of pain in the lower lumbar area were noted, and the assessment was tenderness of the paraspinous muscles.

After service, an August 1995 treatment record notes complaints of low back pain and stiffness since separation in June 1995 and the assessment was mechanical low back pain.  An October 1995 record notes a history of back pain.  An August 2011 private computed tomography (CT) scan reflects degenerative changes in the thoracic spine.  In September 2013, the Veteran's private doctor related the Veteran's back symptoms to service

The Veteran is competent to report back pain during service and the having the same back symptoms ever since.  Contemporaneous service treatment records support his contentions and the Board finds his report to be competent and credible.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  

As noted previously, arthritis (degenerative changes) is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his back symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson, 581 F.3d at 1316.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for degenerative changes of the thoracolumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for tinnitus is reopened, and service connection for tinnitus is granted.  

New and material evidence having been received, the claim of service connection for a back disability is reopened, and service connection for degenerative changes of the thoracolumbar spine is granted.  



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


